Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  February 26, 2016

The Court of Appeals hereby passes the following order:

A16D0270. VIOLA D. GARRIS et al. v. BANK OF AMERICA, N.A., et al.

      On February 16, 2016, Viola D. Garris filed this pro se application for
discretionary appeal seeking review of the trial court’s January 12, 2016 order
granting the defendants’ motion to dismiss her pro se complaint for quiet title.
Although it appears from the materials before us that the trial court’s order is a
directly appealable final judgment, see OCGA § 5-6-34 (a), we lack jurisdiction to
consider Garris’s application because it is untimely.
      Ordinarily, if a party applies for discretionary review of a directly appealable
order, we grant the application under OCGA § 5-6-35 (j). To fall within this general
rule, however, the application must be filed within 30 days of entry of the order to be
appealed. See OCGA § 5-6-35 (d) and (j); Hill v. State, 204 Ga. App. 582 (420 SE2d
393) (1992). The requirements of OCGA § 5-6-35 are jurisdictional, and this Court
cannot accept an application for appeal not made in compliance therewith. See Boyle
v. State, 190 Ga. App. 734 (380 SE2d 57) (1989). Because Garris filed her
application 35 days after entry of the order she seeks to appeal,1 the application is
untimely, and it is hereby DISMISSED for lack of jurisdiction.




      1
      Although it appears that Garris attempted to file her application earlier than
February 16, 2016, the application was not accepted because Garris failed to follow
the Court of Appeals rules.
Court of Appeals of the State of Georgia
                                     02/26/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.